


[kleverex106x1x1.jpg]

 

 

Software Development Works Agreement    Statement of Work

 

This Statement of Work ("SOW") adopts and incorporates by reference the terms
and conditions of the Software Development Works Agree ment (“Agreement”)

BETWEEN 

 

Qualzoom Inc., whose registered office is at 5350 Avenida Maravillas / Box 7031,
RSF, CA 92067 USA (“Qualzoom”/Supplier)

AND 

 

Klever Marketing (“Klever”/”Buyer”), whose registered office is at

This SOW is effective upon signature date of this SOW and will remain in effect
until the end of the Warranty Period. Transactions performed under this SOW will
be conducted in accordance with and be subject to the terms and conditions of
this SOW, the Base Agreement, and any applicable Work Authorizations.

The following is incorporated in and made part of this SOW:

· Appendix A Project Change Control Procedure

· Appendix B: Quality Requirements For Commercially Available Software

1 Scope of Work

This Statement of Work defines the effort to develop, test, and support a mobile
application solution (mobile client and server) for Klever Media’s Giving Cart
technology.

The work consists of developing, porting test/integration, deploying and
supporting a complete end-to-end mobile application system including client
application and backend web application + database development as outlined in
Klever Mobile Application Requirement v1.0 (Requirement Spec).

The work will be carried out by Qualzoom personnel, with qualification of
software developers and system/UI tester and seniority that ranges from Senior
to Expert.

The scope of work includes software testing and commercial support. Completion
criteria are the successful execution of the test cases during Acceptance
Testing.

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


2 Documentation

Referred documents:

# Title  Version  [1] Klever Mobile Application Requirements  1.0  [2]    [3]
Other product documentation will be defined during the work   

 

3 Solution description

The Mobile Client application will feature the following characteristics:

Platform developing environment  iPhone OS, Android  Tailored for the following
handset  iPhone 3GS, iPhone4  models  Android Platform based mobile handsets
(tbd)  Supported Localization  English  Over the Air Upgrade  Possible updates
will be performed over the air.    The content server will be hosted by
Klevernet 

 

3.1 Features from User Prospective

The Mobile Client will support the features specified in document [1].

Concerning UI look and feel, document [1] “Klever Mobile Application
Requirements” provides a high level reference framework.

During the work, the user experience of Mobile Client will be jointly agreed
with Klever.

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


3.2 Quality Target for the application

The quality target of the Mobile Client application software is listed in the
following table.

Perceived quality parameters  Coverage  Power Management  Addressed, limited to
the capability of the OS in    the mobile handset  Usability and MMI interface 
Addressed  Phone application integration  Addressed  SIM and address book
integration  Addressed  Standards and Protocols    Standard Compliance and  To
achieve interoperability with external system  interoperability  and network
APIs  Software related parameters    Exception Handling  Covering most network
faults or conditions  Optimization  Addressing optimal usage of the network   
connections  Engineering mode and service mode  Not addressed 

 

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


3.3 Support

Support during Warranty will be as per the following Service Level Objectives

  Table 1 – Service Level Objective      Category  Definition  Response 
Resolution  Critical  Problem reported  24 Hours  Fixes provided as    halts the
application    quickly as possible    operation completely.    based on    Users
cannot    commercially    continue using    feasible best efforts    application
until the        problem is resolved      High Importance  Problem reported  5
days  Fixes provided as    halts portions of the    quickly as possible   
application operation.    based on    Users can continue    commercially    with
a subset of    feasible best efforts    features until the        problem is
resolved      Medium  Problem reported  15 days  During deployment    negatively
impacts        user experience.        Users can continue        with using the 
      application.      Low  New feature requests  N/A. Document for  Out of
Scope for this    and improvement  future analysis and  document    suggestions 
resolution   

 

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


4 Qualzoom Responsibilities

4.1 General Description

Qualzoom will design, develop, test, and support the deployment of the Klever
Mobile Client application and server software. The following tasks are to be
completed for application deployment:

Task 1 - Qualzoom Project Management

The purpose of this task is to manage the Qualzoom resources, tasks, and issues.
This task consists of the following subtasks:

· Prepare the Project Plan identifying the activities, estimates, resource
assignments, and dependencies required to design, port, test, and support the
Mobile application.

· Conduct weekly status meetings with Klever. Items to cover:

- Accomplishments of the period

- Plans for next period

- Issues

- Development Status (summary percentage of developed code and other software
metrics)

· Serve as the single point of contact for development

This task is on-going through the term of this SOW and will be complete when the
Mobile Application has successfully passed Acceptance Testing.

Task 2 - Software Release development

The purpose of this task is to develop the software releases of the Klever
Mobile Application solutions.

The development will go through various Beta Releases, Release Candidate for
Acceptance and the Final Release.

The Beta releases will provide all the application functions in an incremental
fashion. Such releases will be given by the development team to the testing team
for verification purposes. The purpose is to verify usability, UI design, Web/DB
Server design and compliance with the Klevernet requirement specification.

The final Beta release, referred as the Release Candidate for Acceptance, will
be used for Acceptance procedure.

This task will be completed when the Klever Mobile Application Release Candidate
meets the expected results defined in the Acceptance Test Case Document.

The Release Candidate will be then name as the Final Release to be used for
deployment purposes.

Task 3 - IOT and Regression Testing

The purpose of this task is to support the IOT (Inter-Operability Testing) and
Regression Testing of the Klever Mobile application solution, including mobile
and Web/DB Server components on live network.

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


This task consists in performing test in real case scenarios on Beta Release of
the Mobile application. The corresponding results will be document on
IOT/Regression Test Reports.

Task 4 - Development during Support phase

The purpose of this task is to provide development support in case defects (as
per Table 1 – Service Level Objective) are found during the deployment phase for
the duration of the Warranty.

Maintenance releases will be developed to solve defects found during live
operation. Each maintenance release will be given to Klever and made available
to existing customer base through OTA Upgrade.

Task 5 - Verification and Regression Testing during Support phase

The purpose of this task is to provide Verification and Regression Testing
support in case defects are found during the deployment phase for the duration
of the Warranty.

Each maintenance release will be tested to verify that it fixs the found
defects. Such release will also be regression tested to verify that additional
bugs have not been added.

A Regression and Verification Testing Summary Report reports the testing result
as soon as the maintenance release passes the functional and regression tests
criteria.

4.2 Developed Works

The following deliverables are considered Developed Works for the purposes of
this SOW. These deliverables were defined in the Responsibilities section and
are due in accordance with the estimated schedule in Section 7.

Deliverables of Task 1 -Qualzoom Project Management
· Project Plan

Deliverables of Task 2 -Software Release development
· Release Candidate for Acceptance
· Final Release

Deliverables of Task 3 -IOT and Regression Testing
· IOT/Regression Test Report

Deliverables of Task 4 -Development during Support phase
· Maintenance Release (if any)

Deliverables of Task 5 -Verification and Regression Testing during Support phase
· Verification Testing Summary Report

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


4.3 Licensed Works

Supplier grants Buyer a fully paid up, exclusive, worldwide, perpetual,
irrevocable license to use, execute, install, and deploy the Mobile Application
software (“Software”).

4.4 Supplier Restrictions

The license granted herein shall be exclusive to Klever and Qualzoom shall not
grant any license, or grant any interest whatsoever in, sell, offer for sale to
other vendors.

5 Klever responsibilities

Task 6 - Klever Project Management

The objective of this task is to provide a single point of contact to Qualzoom
for development of the Mobile Application software. This task consists of the
following subtasks:

· Participate in weekly status meeting with Qualzoom .

· Provide Qualzoom with the Klever products, prototypes, accessories,
documentation and software identified as dependencies for the development.

Additional requests will be given during the weekly status meetings.

· Provide reviews and approvals on Qualzoom deliverables in accordance with
agreed-to timeframes in the Project Plan

· Serve as the single point of contact for Problem Reporting during the UI
Testing and Acceptance Testing

This task will be complete when the Acceptance Testing has been successfully
completed.

Task 7 - Conduct Acceptance Testing

· Support and attend Acceptance Testing activities

· Finalize the Acceptance Testing Report based on results of the Acceptance
Testing procedure

This task completes when the Mobile Application Release Candidate meets the
expected results defined in the Acceptance Test Case Document.

5.1 Deliverables

The following deliverables were defined in the previous section and are due in
accordance with the estimated schedule in Section 7.

Deliverables of Task 6 -Klever Project Management
· Supporting docs, Required SW licenses, HW, accessories as required

Deliverables of Task 7 -Conduct Acceptance Testing
· Acceptance Testing Report

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


6 External Dependencies

Ext 1 - According to section 6 “External interface requirements” and section 8
“Open Issues” of document [1] “Klever Mobile Application Requirements”.

7 Major Milestones and Overall Schedules

A detailed Project Plan will be developed as part of this agreement by Qualzoom.
The following table lists summary of major deliverables. The nature of the work
is collaborative, and both Qualzoom and Klever will team up to complete the work
with the target dates.

Items  Milestones & Deliverables  Responsible  Involved  M1  Signing of the
Development Agreement  Joint  Joint  M2  Definition & Approval of all functional
requirements  Klever  Review  M3  Design of backed web application & database 
Qualzoom  Review  M4  Core mobile client application design  Qualzoom  Review 
M5  User Interface Design & Definition  Qualzoom  Review  M6  Test & Integration
Plan  Qualzoom  Review  M7  Backend web & database development  Qualzoom 
Review  M8  Core mobile client application development  Qualzoom  Review  M9 
iPhone implementation  Qualzoom  Review  M10  CPG/Retail coordination and access
for data  Joint  Joint    migration into backend web system      M11  iPhone
usability tuning  Qualzoom  Review  M12  System integration & testing  Qualzoom 
Review  M13  Beta Release  Qualzoom  Review  M14  Android platform
implementation  Qualzoom  Review  M15  Android usability tuning  Qualzoom 
Review  M16  Complete system integration  Qualzoom  Review  M17  Deployment 
Joint  Joint 

 

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


The following schedule provides overall schedule for activities listed above.
These estimates may be superseded by schedules developed as part of detailed
project plan.

[kleverex106x9x2.jpg]


8 Overall Resource Allocation

According to the overall deliverables and timelines as described above, Qualzoom
will allocate the following resources for the duration of the project:

High level tasks  Resources  Roles  Overall Project management  Program manager 
Project manager  Mobile Client Design &  Development Engineer1  Lead Engineer 
Development  Development Engineer2  Engineer  Backend Web & database 
Development Engineer1  Lead Engineer  design & Development  Development
Engineer2  Engineer  Test Plan & Execution  Test Engineer1  Engineer 

 

9 PROJECT COMPLETION AND Klever ACCEPTANCE CRITERIA

The development of the Klever Mobile Application will be completed when the
deliverables defined in Sections 4 of this SOW have been approved with written
notification by the Klever Project Manager, the Beta trial evaluation period has
been completed, and the reported in-scope defects (functional and load) have
been successfully resolved and approved by the Klever Project Manager.

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


10 SCHEDULE AND PAYMENT TERMS

10.1 Fixed Fee

Subject to the conditions expressed in this Agreement and SOW, Klever shall pay
Qualzoom a fixed price of $210,000 on the schedule set forth in the below for
the completed work that is performed under this SOW.

Upon execution of this SOW, Klever shall provide Qualzoom with a supporting
purchasing order (PO).

Any additional requirements for funding must be requested first via the Project
Change Request (PCR) and finalized with an executed amendment to this SOW.

PAYMENT AND MILESTONE SCHEDULE  Milestone  Payment  M1 - Upon on execution of
this Agreement  $65,000    M13 – Beta Release  $65,000    M17 – Commercial
Release  $65,000 

 

10.2 Invoicing

Within thirty (30) days of receipt of a correct invoice ISSUED BY QUALZOOM,
provided Klever has accepted each Deliverable identified in this SOW, Klever
will pay Qualzoom the amounts listed in this SOW in accordance with the
corresponding payment schedule. All payments shall mean the agreed-upon price
and currency in US Dollar.

10.3 Payments

All the payments to Qualzoom, shall be made to the following bank account:

11 Confidential Disclosure Agreements

The disclosure of confidential information between Klever and Qualzoom is
subject to the terms and conditions of a Confidential Disclosure Agreement and
any relevant Supplements thereto. No confidential information exchange between
Qualzoom and Klever shall occur until after a NDA is signed, which specifies
what information is being exchanged.

12 Quality Measurements

Qualzoom represents that it has a product and service quality program that
includes:

· Performance targets;
· Assessment of engineering, development and test processes;

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


· Configuration and change management processes;

· Assessment of the quality of Deliverables, Products and Services;

· Documents non-conformances; and

· Processes to correct errors or other non-conformances. Supplier will
periodically, as negotiated, provide Buyer its standard product development life
cycle and error metrics.

An example of the data of interest is included in the Appendix entitled “Sample
D ata Collection Form for Supplier”.

The parties agree that the Appendix entitled "Quality Requirements for
Commercially Available Software" is hereby incorporated by reference into this
Agreement.

13 Communications

All communications between the parties will be carried out through the following
designated coordinators:

  Business Coordinators    For Qualzoom  For      Klever    Name  Name  Robert
A. Campbell  Title  Title    Address  Address    Phone  Phone  310-628-1158 
E-mail  E-mail  bccontrol@gmail.com 

 

14 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of California, the United States of America, without regard to
provisions concerning conflicts of law. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement.
In the event any proceeding or lawsuit is brought by either Party in connection
with this Agreement, the prevailing Party in such proceeding or lawsuit shall be
entitled to receive its costs for such action, including its reasonable
attorneys' fees and expert witness fees.

--------------------------------------------------------------------------------


[kleverex106x12x1.jpg]


--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


Appendix A   Project Change Control Procedure 

 

Either party may request changes to this SOW at any time. Both the KLEVER and
Qualzoom Project Managers must approve each change before implementing it. Any
change to the scope of this SOW must be made by a formal Amendment to the SOW
executed by the parties. Until a change is agreed in writing, both parties will
continue to act in accordance with the latest agreed version of the SOW

The following describes the procedure to be used if a change to this SOW is
required:

· A Project Change Request (PCR) will be the initial vehicle for communicating
change. The PCR must describe the change, the rationale for the change, and the
effect the change will have on the project.

· The designated Project Managers of the requesting party will review the change
and determine whether to submit the request to the other party. Both Project
Managers will review the proposed change and approve it for further
investigation or reject it.

· Prior to amending this SOW, the PCR must signed by both parties.

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


APPENDIX B   QUALITY REQUIREMENTS FOR COMMERCIALLY AVAILABLE SOFTWARE 

 

Supplier will verify the performance of the following processes in order to
ensure their ability to support fielded Supplier product and respond to Buyer
requirements.

1 SUPPLIER’S DEVELOPMENT AND SUPPORT MANAGEMENT

Supplier will initially document and provide to Buyer the measurement of size of
product, the product errata data (e.g., number of defects reported and fixed in
the product, number and size of maintenance releases, etc.), and size and makeup
of product management, development, and support teams. Supplier’s quality
assurance team will periodically measure tracking activities and review with
Buyer (Buyer and Supplier will determine frequency of project management
reviews, which will not be more than one per year).

2 CHANGE MANAGEMENT PROCESS ASSESSMENT

2.1 Assessment Elements

Supplier’s quality assurance team will determine the status of product support
activities by making appropriate periodic measurements and reviewing with
Supplier project management, Supplier senior management and Buyer. An initial
assessment of product support and change management processes has been made by
Buyer, with presentation by Supplier’s quality assurance team. Ongoing
assessments, as appropriate, will be made at twelve (12) month intervals, or
otherwise as agreed by Buyer and Supplier.

Assessment Elements will consist of the following, at a minimum.

a) Review of the overall change management (CM) process used by Supplier to
manage change and/or enhancement requests for the base product and any Buyer
specific deliverables.

b) Review of the CM plan and status of CM activities against plan for Buyer
specific deliverables and base product changes and enhancements.

c) Change request summary and status for Buyer specific deliverables and base
product changes and enhancements.

d) Trouble report summary and status for Buyer specific deliverables and base
product changes and enhancements.

e) Completed work, expended effort and resources in CM activities for Buyer
specific deliverables and base product changes and enhancements.

f) Results of configuration item baseline audits for Buyer specific deliverables
and base product changes and enhancements.

g) Review of project schedules, issues, concerns, relevant technical
specifications, and testing status for Buyer specific deliverables and base
product changes and enhancements.

h) Buyer participation in testing process prior to release including scenarios,
test plans, integration and scalability testing and beta release.

3 REVIEWS

On a periodic basis, if deemed necessary due to high defect rates experienced by
Buyer in Supplier’s product, Buyer or Buyer’s quality representative may conduct
reviews at Supplier’s and Supplier’s sub - tier supplier’s development
locations. Supplier may, at

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]


Buyer’s request and at a mutually agreeable time, permit access to Buyer to
Software

Development operations and inspection of interim and final change management
deliverables for Buyer specific and base product deliverables, including access
to the sub -tier supplier facilities. Reviews shall include review of Supplier
product process control, quality inspection test data, internal audit reports,
and other information related to the product being procured to verify compliance
to the terms of this Software Supplier Quality Appendix (SSQA). Under normal
circumstances Supplier shall be given at least a two week advance notice by
Buyer representatives of their intent to visit. Supplier shall ensure access for
Buyer’s auditors to all the s ites where work is being performed or materials
being delivered to Supplier in performance of Supplier’s change management work
for Buyer specific and base product deliverables. A high defect rate is defined
as more than two occurrences of a production out age of Supplier’s product found
to be due to Supplier product flaws, or two or more defects in Supplier’s
product which affect Buyer by requiring code fixes by Supplier to resolve in any
one Supplier product release.

4 DOCUMENT CONTROL

Supplier shall ensure that all documents pertinent to its product, such as
software change management specifications and designs, contracts, policies,
procedures, software development process flow chart, and work instructions
(including test procedures) are under configuration control and are available to
all necessary personnel in the development environment. Supplier shall a have a
document configuration control system for the effective updating/removal of any
obsolete documentation from all development areas.

5 QUALITY RECORDS

Supplier shall establish and maintain procedures for identification, collection,
indexing, filing, storage, maintenance, and disposition of all quality records.

6 QUALITY PROBLEM NOTIFICATION TO BUYER

Supplier must notify Buyer of any quality or reliability problems, using
Suppliers standard procedures or those negotiated between Buyer and Supplier
that may affect Buyer’s use of Supplier’s product. These problems may have been
identified by Supplier's internal testing (i.e., process control data, internal
test data, quality data, etc.), by third parties who produce products on behalf
of Buyer, or by another customer (see ISO 9001).

7 CHANGES

Buyer’s quality representative shall be notified of all software development
life cycle process changes, development, test, and support location changes, or
development, test, or support outsourcing decisions for Supplier’s product(s)
covered by this agreement, at least ninety (90) days prior to their
implementation as these changes may significantly affect form, fit, function,
quality, reliability or support for Supplier’s product.

--------------------------------------------------------------------------------


[kleverex106x2x1.jpg]

 

 

APPENDIX C    Warranties 

 

Supplier warrants to Buyer as follows:

The Delivered Software will be free from errors, will conform to and perform in
accordance with the Specifications including User documentation and will
function properly.

The Delivered Software will be compatible with and operate with other software,
hardware and products configured in accordance with user documentation.

The initial warranty period shall begin upon delivery of the Delivered Software
and continue for one (1) year (”Warranty Period”).

The performance warranty shall begin upon Acceptance of the Delivered Software
and continue for the period during which Buyer shall be entitled to receive
maintenance.

Repaired and replacement Delivered Software shall be warranted as set forth
above in this clause. THE FOREGOING WARRANTY IS IN LIEU OF AND EXCLUDES ALL
OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTY OF
MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

--------------------------------------------------------------------------------